

115 S1647 IS: To require the appropriate Federal banking agencies to treat certain non-significant investments in the capital of unconsolidated financial institutions as qualifying capital instruments, and for other purposes. 
U.S. Senate
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1647IN THE SENATE OF THE UNITED STATESJuly 27, 2017Mr. Wicker (for himself, Ms. Duckworth, Mr. Cochran, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the appropriate Federal banking agencies to treat certain non-significant investments in
			 the capital of unconsolidated financial institutions as qualifying capital
			 instruments, and for other purposes. 
	
		1.Treatment of certain nonsignificant investments in the capital of unconsolidated financial
			 institutions
 (a)In generalSection 18 of the Federal Deposit Insurance Act (12 U.S.C. 1828) is amended— (1)by moving subsection (z) so that it appears after subsection (y); and
 (2)by adding at the end the following:  (aa)Treatment of nonsignificant investments in the capital of unconsolidated financial institutionsFor purposes of the final rules titled Regulatory Capital Rules: Regulatory Capital, Implementation of Basel III, Capital Adequacy, Transition Provisions, Prompt Corrective Action, Standardized Approach for Risk-weighted Assets, Market Discipline and Disclosure Requirements, Advanced Approaches Risk-Based Capital Rule, and Market Risk Capital Rule (78 Fed. Reg. 62018; published Oct. 11, 2013, and 79 Fed. Reg. 20754; published April 14, 2014) and any other regulation which incorporates a definition of the term nonsignificant investments in the capital of unconsolidated financial institutions, the appropriate Federal banking agencies shall provide that investments in trust preferred securities (pooled and individual instruments) by a depository institution with assets of less than $15,000,000,000 as of July 21, 2010, or a depository institution holding company with assets of less than $15,000,000,000 as of July 21, 2010, shall not be subject to deduction from the regulatory capital of such depository institution or depository institution holding company or any depository institution holding company of such an institution, provided such investments were held prior to July 21, 2010..
 (b)Amendment to Basel III Capital RegulationsNot later than the end of the 3-month period beginning on the date of the enactment of this Act, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, and the Comptroller of the Currency shall amend the final rules titled Regulatory Capital Rules: Regulatory Capital, Implementation of Basel III, Capital Adequacy, Transition Provisions, Prompt Corrective Action, Standardized Approach for Risk-weighted Assets, Market Discipline and Disclosure Requirements, Advanced Approaches Risk-Based Capital Rule, and Market Risk Capital Rule (78 Fed. Reg. 62018; published Oct. 11, 2013, and 79 Fed. Reg. 20754; published April 14, 2014) to implement the amendments made by this Act.